Citation Nr: 1037099	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to June 1997.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran presented testimony before the 
undersigned in a Travel Board hearing at the RO.   A copy of the 
transcript has been associated with the claims folder.  


FINDINGS OF FACT

1.  There is no competent diagnosis of a right shoulder 
disability which could be attributed to active service.                      

2.  There is no competent diagnosis of a right hip disability 
which could be attributed to active service.                      


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).

2.  A right hip disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2005, from the 
AOJ to the Veteran.  This letter explained the evidence necessary 
to substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letter also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is basis of this appeal was decided 
after the issuance of an initial, appropriate VCAA notice.  
However, the notice elements required by Dingess/Hartman were 
provided to the Veteran after the initial adjudication.   
Nevertheless, the Veteran's claims were readjudicated thereafter 
and the Veteran has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues on appeal.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended otherwise

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for a 
right shoulder disability and a right hip disability.  The 
Veteran has not been diagnosed as having either of these claimed 
disabilities.  In this regard, the Board points out that the 
Veteran's service treatment records do not show any complaints or 
diagnoses of a right hip disability.  The Board acknowledges that 
the Veteran was treated for right shoulder pain in 1996, and that 
a January 1997 Medical Board report indicates that the Veteran's 
complaints of right shoulder pain following a fall, diagnosed as 
right shoulder supraspinatus calcific tendonitis.  See 38 C.F.R. 
§ 3.303(a).  Nonetheless, post-service VA and private treatment 
records are negative for evidence of treatment for or diagnoses 
of a right shoulder disability or a right hip disability.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (noting that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between such Veteran's 
service and the disability).

More significantly, the Veteran was afforded a VA examination in 
August 2007, which noted that the Veteran did not have any 
complaints related to his right shoulder; the Veteran denied 
experiencing swelling, pain, numbness, muscle spasm and muscle 
atrophy.  The Veteran's August 2007, February 2008, and January 
2010 VA examinations, as well as his VA and private treatment 
records are negative for complaints or diagnoses related to his 
right hip.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(stating that "Congress specifically limits entitlement to 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.").   Thus, there currently is no 
persuasive medical nexus evidence of record indicating the 
Veteran has a current right shoulder or right hip disability as a 
result of his service in the military.  See Madden v. Gober, 125 
F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence 
and rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
While the Board finds that the Veteran is competent to report 
that he has right shoulder and right hip disability related to 
his military service, little probative weight can be assigned to 
his statements associating these disabilities to service, as the 
Board deems such statements to be less than credible.  In this 
regard, the Board points out the absence of any corroborating 
medical evidence supporting his assertions, in and of itself, 
does not render his statements incredible, such absence is for 
consideration in determining credibility.  Likewise, the Veteran 
is not competent to offer an opinion regarding any causal 
relationship between these claimed disabilities and active 
service; the Veteran has not shown that he has the expertise 
required to diagnose a right shoulder or right hip disability.  
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record showing that the Veteran does not currently have a right 
shoulder disability or a right hip disability which could be 
attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection of a right shoulder disability 
is denied.

The claim for service connection of a right hip disability is 
denied.



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


